Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 07/20/2020.
Claims 1-12 are under examination.
The Information Disclosure Statements filed on 07/20/2020, 08/17/2020 and 08/04/2021 have been entered and considered.


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 12 recites a program which is not a process, machine, manufacture or composition of matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “access control unit configured to control” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the figure 5 of specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0057865 A1) and Higuchi (US 20040181629 A1).
Regarding claim 1, Yan et al. discloses An information processing apparatus [fig. 1] comprising: an access control unit configured to [[control]] new access to a P2P database by arbitrary entity on a basis of history information regarding access to the P2P database by the entity [par. 0026, “when an accessing request from a given member is considered suspicious, whether the accessing request is trustworthy may further be confirmed based on the manipulation history in the blockchain”, par. 0055, “Through comparison, if the record internally from the database system 200 matches the record copy from the external timestamping service, then it is proved the accessing request A really happens between 13:00 and 14:00 on Jan. 1, 2017 and the accessing request A is trustworthy. Otherwise, the accessing request is an illegal operation”, par. 0070, “trace the operation history of the database system 200 performed by the member 522”].  
Yan et al. does not explicitly disclose control new access on a basis of history information.
However Higuchi teaches control new access on a basis of history information [par. 0011, “The access controlling means can refer to the history information recorded in the recording means and, when history information corresponding to the external apparatus is retrieved, control the access from the external apparatus on the basis of the history information”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Higuchi into the teaching of Yan et al. with the motivation such that when access is made from the same external apparatus many times in a short period of time, for example, it can be determined that the access is unauthorized as taught by Higuchi [Higuchi: par. 0081].
Regarding claim 2, the rejection of claim 1 is incorporated
Higuchi further teaches the access control unit decides whether or not to allow the new access on a basis of the history information [par. 0011, “The access controlling means can refer to the history information recorded in the recording means and, when history information corresponding to the external apparatus is retrieved, control the access from the external apparatus on the basis of the history information”, par. 0065, “history information… permitted the access”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Higuchi into the teaching of Yan et al. with the motivation such that when access is made from the same external apparatus many times in a short period of time, for example, it can be determined that the access is unauthorized as taught by Higuchi [Higuchi: par. 0081].
Regarding claim 3, the rejection of claim 1 is incorporated
Yan et al. further teaches the access includes at least one of registration of data in the P2P database or acquisition of data from the P2P database [par. 0049, “If the request is directed at the data table 510, then the request will be verified as valid. At this point, the members 520 and 522 are allowed to access 534 the data table 510”].
Regarding claim 4, the rejection of claim 3 is incorporated
Higuchi further teaches the access control unit controls the new access on a basis of at least one of a total number of times of the access performed in past, a total number of times of the access performed in a period of a predetermined length, a total size of the data in the access performed in past, or a total size of the data in the access performed in the period of the predetermined length, as the history information [par. 0081, “when access is made from the same external apparatus many times in a short period of time, for example, it can be determined that the access is unauthorized”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Higuchi into the teaching of Yan et al. with the motivation such that when access is made from the same external apparatus many times in a short period of time, for example, it can be determined that the access is unauthorized as taught by Higuchi [Higuchi: par. 0081].
Regarding claim 6, the rejection of claim 1 is incorporated
Yan et al. further disclose the history information includes second history information obtained by tallying first history informationDocket No. SP372018W000 (PNYZ-20122-PCT) 40 regarding each of a plurality of times of the access performed in past by the entity [par. 0060, “In the example of FIG. 6, the index may be constructed based on a Merkle tree, wherein various leaf nodes store records of the operation history of the database system 200 within a specified time period (e.g. 1 hour), and a root 610 is a root node of the index created for records of the operation history”, par. 0061, “records of the operation history within the specified time period as stored in various leaf nodes are mapped to the root 610”].
Regarding claim 7, the rejection of claim 6 is incorporated
Yan et al. further disclose a history registering unit configured to register the second history information in the P2P database, wherein the access control unit [[controls]] the new access on a basis of the second history information registered in the P2P database [par. 0060, “In the example of FIG. 6, the index may be constructed based on a Merkle tree, wherein various leaf nodes store records of the operation history of the database system 200 within a specified time period (e.g. 1 hour), and a root 610 is a root node of the index created for records of the operation history”, par. 0026, “by storing the manipulation history about the database system in the blockchain 220, the trustworthiness of the manipulation history can be guaranteed by using the reliability of the blockchain technology”].
Higuchi teaches control new access on a basis of history information [par. 0011, “The access controlling means can refer to the history information recorded in the recording means and, when history information corresponding to the external apparatus is retrieved, control the access from the external apparatus on the basis of the history information”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Higuchi into the teaching of Yan et al. with the motivation such that when access is made from the same external apparatus many times in a short period of time, for example, it can be determined that the access is unauthorized as taught by Higuchi [Higuchi: par. 0081].
Regarding claim 8, the rejection of claim 1 is incorporated
Yan et al. further disclose the entity includes at least one of a user, a group constituted with a plurality of the users, a predetermined external apparatus, a system constituted with a plurality of the external apparatuses, or software to be used by the external apparatus. [par. 0029, “an accessing request to the database system 200 is received from one member (referred to as “a first member”) among multiple members”].
Regarding claim 9, the rejection of claim 1 is incorporated
Yan et al. further disclose the access control unit is embodied by a predetermined program which is provided at the B2P database and which is to be executed on the P2P database [par. 0032, “a rule in the rule set 222 at least indicates the access permission of each member for various objects stored in the database system 200. Here, the “object” refers to a data structure for organizing data in the database system 200 (including the underlying database 210, the blockchain 220 and the rule set 222), via which data structure members can access data in the database system 200. As an example, the object may be a data table in the underlying database 210, at which point members may modify data in the data table; or the object may be a rule set in the blockchain 220, at which point members may modify a rule in the rule set”, par. 0034, “the management of rule sets may further be implemented by using any programming language”].
Regarding claim 10, the rejection of claim 1 is incorporated.
Yan et al. further disclose the P2P database is blockchain data [par. 0032, “a rule in the rule set 222 at least indicates the access permission of each member for various objects stored in the database system 200. Here, the “object” refers to a data structure for organizing data in the database system 200 (including the underlying database 210, the blockchain 220 and the rule set 222), via which data structure members can access data in the database system 200. As an example, the object may be a data table in the underlying database 210, at which point members may modify data in the data table; or the object may be a rule set in the blockchain 220, at which point members may modify a rule in the rule set”].
Regarding claims 11 and 12, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0057865 A1) and Higuchi (US 20040181629 A1) as applied to claims 1-4 and 6-12 above, and further in view of Bohrer et al. (US 20030088520 A1).
Regarding claim 5, the rejection of claim 3 is incorporated
Yan et al. and Higuchi disclose an access control unit configured to [[control]] new access to a P2P database.
They do not explicitly disclose the access control unit changes control logic of the new access in accordance with a type of the data or a type of the entity.
However, Bohrer et al. teaches the access control unit changes control logic of the new access in accordance with a type of the data or a type of the entity [par. 0045, “combined with the ability to associate rules with specific classes, instances, and properties of data gives the data subject a wide degree of flexibility in specifying different privacy and access controls for different categories of data, different types of requests, different classes of requesters, etc”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bohrer et al. into the teaching of Yan et al. and Higuchi with the motivation to give the data subject a wide degree of flexibility in specifying different privacy and access controls for different categories of data as taught by Bohrer et al. [Bohrer et al.: par. 0045].


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 10742674 B1		Systems And Methods For Segmented Attack Prevention In Internet Of Things (IoT) Networks
US 20200213316 A1		INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM
US 20190238591 A1		MANAGING ADMISSION OF UNRECOGNIZED DEVICES ONTO AN ENTERPRISE NETWORK
US 20180205552 A1		UTILIZING A TREE-STRUCTURE TO SEGMENT AND DISTRIBUTE FILES ACROSS A SERIES OF BLOCKCHAINS
US 20170339172 A1		A METHOD AND SYSTEM FOR NETWORK ACCESS CONTROL BASED ON TRAFFIC MONITORING AND VULNERABILITY DETECTION USING PROCESS RELATED INFORMATION
US 20110035600 A1		METHOD AND DEVICE FOR TRANSCODING DURING AN ENCRYPTION-BASED ACCESS CHECK ON A DATABASE
US 20170257358 A1		Method And System For Authenticated Login Using Static Or Dynamic Codes


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431